internal_revenue_service number release date index number 2032a ------------------------------- ---------------------------------------------- ---------------------- ----------------------------------------- ------------------------- in re department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-116103-04 date july - - - - - -------------------------------------------------- ------------------------ ----------------------- ------------------------- --------------------------------------------------------------------------------- ------------------------------------ ------------------------------------------ -------------------------- ----------------------- ----------------------- legend decedent child child child gst_trust --------------------------------------------------------------- partnership date date dollar_figures dollar_figuret x y z dear ------------------ this is in response to your date letter and other correspondence requesting a ruling concerning the valuation for generation-skipping_transfer gst tax purposes of certain interests over which an election for alternate_valuation under sec_2032a of the internal_revenue_code was made according to the submitted information decedent died testate on date survived by children child child and child and other descendants child is the executor of decedent’s estate included in decedent’s estate are x general and y limited_partnership units in partnership which is an operating farm business partnership has a total of z general and limited_partnership units assets of partnership include farmland among other assets ----------------------------------------------------- ------------------- -------------------- ------------------- ------------------- --------------- --------------- --------------- - - - - - - - - plr-116103-04 section iii of decedent’s will divides into three equal shares property disposed of under decedent’s will that exceeds a sum equal to the largest amount if any that can pass free of the gst tax on the date of my death and after taking account of any gst charged to me for transfers made during my lifetime and after taking account of property disposed of by previous sections of this will and property passing outside of this will which is includable in my estate for gst tax purposes and after taking account of charges to principal that are not allowed as deductions in computing my gst tax the three shares are to be distributed to child and child and child or if any of them predecease decedent to that child’s living descendants either outright or in trust in satisfying this bequest decedent’s will directs the executor to the extent possible to distribute personal_property other than general or limited units in partnership section iv a of decedent’s will provides that the residue of decedent’s estate shall pass in trust known as the gst_trust child is the trustee of gst_trust under its terms upon decedent’s death the net_income is distributed in equal shares to child child and child if any child should die before the gst_trust terminates that child’s share of the net_income is to be distributed among decedent’s descendants and the parents of the descendants of the deceased child other than the deceased child as appointed by that child either by testamentary or inter_vivos appointment if the child fails to appoint the net_income it will pass to that child’s descendants per stirpes or if none to the surviving children of decedent and their descendants per stirpes the gst_trust will terminate upon the death of the last to die of child child and child section iv f of gst_trust provides that child child and child while they are all alive may divide the trust into three separate and equal trusts the separate trusts will be for the primary benefit of child child and child respectively and will have the same dispositive provisions as set forth in section iv of decedent’s will described above except section iv e section iv d provides that upon termination of the gst_trust if the trust contains any general_partnership units of partnership the trustee shall distribute the units pursuant to a power in child to appoint such units except that such power is not exercisable in favor of child child 1’s estate or the creditors of either section iv e provides that except as provided in section iv d above upon termination of gst_trust if the corpus has not been divided among child child and child as described in section iv f each child will have the testamentary power to appoint an undivided one-third interest in the corpus and accrued and undistributed_net_income to descendants of decedent other than that respective child that child’s estate or the creditors of either any share not appointed will be distributed to the respective child’s descendants per stirpes or if none to the appointees or descendants of decedent’s other children per stirpes plr-116103-04 you represent that decedent’s estate timely filed a united_states estate and generation-skipping_transfer_tax return form_706 on or near date on the estate_tax_return decedent’s estate elected to value the qualifying farm property in partnership at its special use value as described under sec_2032a decedent’s estate included the x general and y limited_partnership units in partnership on the estate_tax_return the information submitted indicates that decedent’s estate attached to the estate_tax_return the agreements signed by the interested parties consenting to personal liability under sec_2032a for additional estate_tax and gst taxes by that subsection in valuing decedent’s general and limited_partnership interests in partnership decedent’s estate computed the fair_market_value of the partnership units by separately valuing decedent’s general and limited_partnership units and applying discounts for lack of marketability and minority interests to the limited_partnership units pursuant to this computation decedent’s estate concluded that the fair_market_value of decedent’s interest in partnership on decedent’s date of death was dollar_figures decedent’s estate computed both the fair_market_value of decedent’s interest in partnership assets that qualified for valuation under sec_2032a and the value of those assets as determined under sec_2032a decedent’s estate concluded that the difference exceeded dollar_figure and thus reduced the fair_market_value arrived at by applying the discounts for minority interests and lack of marketability of decedent’s general and limited_partnership interests in partnership by dollar_figure the maximum reduction then allowed under sec_2032a this computation resulted in decedent’s estate including dollar_figuret in decedent’s gross_estate as the fair_market_value of decedent’s general and limited_partnership_interest in partnership valued under sec_2032a this amount was included on decedent’s estate_tax_return based on section iii of decedent’s will which directs the executor to the extent possible to fund the section iii bequest with assets other than partnership units much of decedent’s interests in partnership will pass pursuant to the residuary bequest to gst_trust decedent’s estate has represented that dollar_figure-------------- the amount allowable in the year of decedent’s death of decedent’s gst_exemption was allocated to the gst_trust on decedent’s estate_tax_return you request a ruling that the proper method for purposes of funding the gst_trust is the method used by decedent’s estate in determining the fair_market_value of decedent’s interests in partnership and reducing that value by the allowable reduction under sec_2032a sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a resident_of_the_united_states sec_2031 provides that the value of the gross_estate of the decedent will be determined by including the value at the time of the decedent’s death all property real or personal tangible or intangible wherever situated sec_20_2031-1 of the estate_tax regulations states that the value of property includible in the decedent’s gross_estate is its fair_market_value at the time of the plr-116103-04 decedent’s death the fair_market_value is defined as the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts however sec_2032a provides that if the executor elects the application of sec_2032a and files the agreement described in sec_2032a the value of the qualified_real_property included in the decedent's gross_estate that is devoted to farming shall be valued on the basis of its use as a farm rather than at its highest_and_best_use ie fair_market_value sec_2032a provides that the aggregate reduction in the value of the property taken into account for purposes of sec_2032a cannot exceed dollar_figure adjusted for inflation under sec_2032a sec_2032a generally provides recapture provisions for additional estate_tax in the event that the specially valued property is disposed of or no longer used in a qualified_use under sec_2032a within the ten year period following the decedent’s death sec_2032a provides that the election to specially value real_property shall be made on the return of the tax imposed by sec_2001 sec_2032a provides that each person who has an interest in the property to be specially valued must sign an agreement consenting to the application of the recapture provisions set forth in sec_2032a such election and written_agreement is to be made in such manner as the secretary prescribes by regulations see sec_20_2032a-8 of the estate_tax regulations sec_2601 imposes a tax on every generation-skipping_transfer a generation- skipping transfer gst is defined under ' a as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate sec_2641 provides that the term aapplicable rate means with respect to any gst transfer the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is generally defined as the excess of over the aapplicable fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of gst_exemption under sec_2631 allocated to the trust or to property transferred in a direct_skip and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip sec_26_2642-2 of the generation-skipping_transfer_tax regulations provides that in general in determining the denominator of the applicable_fraction the value of property included in the decedent’s gross_estate is its value for estate_tax purposes in the case of qualified_real_property with respect to which the election under sec_2032a is made the value of the property is the value determined under sec_2032a provided the recapture agreement described in sec_2032a filed with the irs specifically provides plr-116103-04 for the signatories’ consent to the imposition of and personal liability for additional gst tax in the event an additional estate_tax is imposed under sec_2032a if the recapture agreement does not contain these provisions the value of qualified_real_property as to which the election under sec_2032a is made is the fair_market_value of the property determined without regard to the provisions of sec_2032a sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under ' c that may be allocated by the individual or his executor to any property with respect to which the individual is the transferor sec_2631 provides that any allocation under ' a once made is irrevocable sec_2632 provides that an allocation by an individual of his gst_exemption may be made at any time on or before the date prescribed for filing the individual’s estate_tax_return including extensions in a manner prescribed by regulations sec_26_2632-1 provides that an allocation of decedent’s unused gst_exemption by the executor of the decedent’s estate is made on form_706 filed on or before the date prescribed for filing the return an allocation of gst_exemption to a_trust whether or not funded at the time the form_706 or form 706na is filed is effective if the notice of allocation clearly identifies the trust and the amount of the decedent’s gst_exemption allocated to the trust in 69_f3d_1044 10th cir acq 1998_2_cb_254 1999_1_cb_5 the taxpayer elected special_use_valuation and valued the decedent' sec_26 percent interest in a family limited_partnership at dollar_figure the limited_partnership was engaged in the business of operating a cattle ranch the dollar_figure represented decedent’s share of the limited_partnership assets that qualified for special_use_valuation under sec_2032a dollar_figure reduced by discounts totaling percent for minority interests and lack of marketability and further reduced by dollar_figure the then maximum reduction under sec_2032a when added to the decedent’ sec_26 percent interest in other assets of the limited_partnership also reduced by discounts totaling percent the total value of decedent’s interest in the family limited_partnership was reported on the decedent’s estate_tax_return at dollar_figure the court concluded that the decedent’s estate applied the proper methodology in valuing the decedent’s interest in the limited_partnership the court stated that p roper application of sec_2032a must involve an accurate determination of fair_market_value which necessarily incorporates the minority interest discount the court concluded that the fair_market_value of the interest must first be determined and such determination under sec_20_2031-1 would include the application of discounts upon election and qualification under sec_2032a the fair_market_value is then reduced to reflect its special use value that reduction is limited to dollar_figure adjusted for inflation and is a reduction from the value that would otherwise have been reported if no sec_2032a election was made plr-116103-04 the facts in estate of hoover supra are distinguishable from those in 93_tc_228 where the estate first computed the special use value of the decedent’s interest and then attempted to reduce that value by a discount for a minority interest the tax_court concluded that an otherwise available minority discount for stock cannot further reduce the value of shares of stock in an incorporated farm where the corporate stock is valued under sec_2032a the tenth circuit in estate of hoover pincite stated that the tax_court properly held that the estate could not take advantage of such a double reduction as noted above in this case as in estate of hoover the decedent’s estate computed the fair_market_value of the decedent’s interest in the partnership incorporating the discounts for lack of marketability and minority interests and then applied the sec_2032a valuation reduction to that fair_market_value in arriving at that reduction the estate computed the difference between the fair_market_value of the decedent’s interest in the property interest that qualified for special_use_valuation under sec_2032a incorporating the discounts for minority interests and lack of marketability and the decedent’s interest in the property valued at its special use under sec_2032a without any discount in decedent’s estate that difference exceeded the maximum allowable sec_2032a reduction which at that time was dollar_figure consistent with the methodology set forth in estate of hoover the decedent’s estate reduced the fair_market_value incorporating discounts of decedent’s interest in partnership by dollar_figure in determining the amount includible in decedent’s gross_estate we have acquiesced with the decision in estate of hoover regarding the methodology used in determining the special use value under sec_2032a of an interest in property where discounts for a minority interest or lack of marketability are incorporated in determining the fair_market_value of that property thus we conclude that a discount for a minority interest or lack of marketability is permitted in determining the fair_market_value of a property interest that is specially valued under sec_2032a and that for estate_tax purposes this method is the proper method for determining the value of decedent’s interest in partnership that has been valued under sec_2032a because the interested parties of the specially valued property interest have consented in the written_agreement to the imposition of and personal liability for additional gst tax in the event an additional estate_tax is imposed under sec_2032a the value of the property for gst allocation purposes is the value determined under sec_2032a see sec_26_2642-2 accordingly we rule that for purposes of funding the gst_trust created under section iv of decedent’s will and allocating the decedent’s unused gst_exemption to that trust the value of the property interests in the trust will be its value for estate_tax purposes in this case the proper method is the method used by decedent’s estate in determining the fair_market_value of decedent’s interests in partnership incorporating appropriate discounts and reducing that value by the allowable reduction under sec_2032a the rulings contained in this letter are based upon information submitted and representations made by the taxpayer and accompanied by a penalty of perjury plr-116103-04 statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter we are specifically not ruling on the values of any property interest that has been reported on decedent’s estate_tax_return this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer enclosures sincerely associate chief_counsel passthroughs and special industries _______________________ by lorraine e gardner senior counsel branch copy for sec_6110 purposes copy of this letter
